Case 3:19-cv-02561-WHO Document 115-3 Filed 12/07/20 Page 1 of 3




           EXHIBIT 2
  Case 3:19-cv-02561-WHO Document 115-3 Filed 12/07/20 Page 2 of 3

November 19, 2020
Page 3



       What is more, you represented in your Opposition to our Motion to Deny
Class Certification that such materials are relevant here because “[w]hat consumers
believe StarKist’s ‘dolphin-safe’ label means will be answered through discovery
about what StarKist intends that message to mean.” Dkt. No. 108 at 9 (emphasis
added). But such 1990 statements and decisions were not made by Defendant
StarKist Co., which did not come into existence until 2008 when it acquired the
StarKist brand and related assets from Del Monte Corporation. Nor were they made
by Del Monte, which itself purchased the StarKist brand from H. J. Heinz Company
in 2002. Indeed, as reflected in paragraph 19 of the Second Amended Complaint, it
was the Chairman of Heinz that publicly announced a dolphin-safe policy in 1990,
although that paragraph falsely states that Heinz was then the parent company of
StarKist. In short, the thirty-year old statements and decisions of a company wholly
unrelated to StarKist Co., and two sales removed from ownership of the StarKist
brand, cannot possibly demonstrate StarKist’s intent or consumer’s beliefs during the
relevant period.

RFPs Regarding NGOs

        StarKist has agreed to “produce non-privileged communications with non-
governmental organizations that relate to the dolphin safety of tuna sold in the United
States.” See Responses to RFP Nos. 34, 38. RFP Nos. 32, 33, and 36, however,
primarily call for information that has no connection whatsoever to dolphin safety.
Nevertheless, StarKist remains willing to meet and confer with Plaintiffs regarding
why they believe that documents regarding StarKist’s broader relationship with
certain NGOs—or in the case of RFP No. 36, the relationship between two NGOs
irrespective of StarKist’s involvement—are proportional to the needs of this case.

RFPs Regarding DWI

       As Plaintiffs are well aware, Dongwon Industries Co. Ltd. (“DWI”) has been
dismissed from this litigation with prejudice. Thus, services provided by DWI to
StarKist have no bearing on this case, and communications between StarKist and
DWI regarding dolphin safety hold no unique significance. Moreover, Plaintiffs
premise the relevance of these RFPs on the strikingly false assertion that DWI
“captures much, if not all, of the tuna put in StarKist’s products.” In reality, StarKist
procures a small minority of its raw fish from DWI. For example, total fish purchases
from DWI year to date are approximately 3% of StarKist’s overall raw fish supply.
And such procurement is conducted via the same arms-length purchasing process that
StarKist utilizes with its other raw fish suppliers.

       Further, StarKist did not agree during our prior meet and confer that it would
narrow RFP No. 8 to boats fishing for tuna. Rather, we indicated that RFP No. 8
would be reasonable if it were limited to boats that supplied tuna for StarKist
products, but that such a request was already reflected in RFP No. 7. Boats fishing



www.pillsburylaw.com
                                                                          4838-8915-7586.v1
  Case 3:19-cv-02561-WHO Document 115-3 Filed 12/07/20 Page 3 of 3

November 19, 2020
Page 4



for tuna that does not end up in StarKist products are simply not relevant to this
litigation, regardless of who owns those boats.

        Finally, your citation to Dri-Steem Corp. v. NEP, Inc., No. 1:14-cv-00194,
2014 WL 12776884, at *2 (D. Or. Sept. 5, 2014), is wholly inapposite as StarKist
does not “market[] the products of” DWI or otherwise “secure documents of [DWI] to
meet its own business needs.”

RFPs Regarding Social Media and the StarKist Website

         StarKist hereby confirms that it is not aware of any information related to
dolphin safety that it has deleted, hidden, or otherwise removed from any social
media platform. StarKist further confirms that it is not aware of any content related to
dolphin safety that was once included on its website and has since been deleted or
altered.

Specific RFAs

        While Plaintiffs have marginally improved RFA No. 4 from a triple negative
to a double negative, it remains extremely vague and ambiguous as currently phrased
and StarKist remains genuinely perplexed as to what information Plaintiffs seeks via
this request. Respectfully, whatever it is that you are seeking here does not appear to
be conducive to an RFA. To the extent this request is attempting to seek information
truly significant to Plaintiffs’ case, we would suggest that such information may be
more appropriately pursued by a different form of discovery.

        RFA Nos. 10-11 and 14-15 are plainly objectionable in that they ask StarKist
to admit or deny whether certain factors are important to millions of third-party
consumers and retailers, for whom StarKist cannot possibly speak either collectively
or individually.

       RFA Nos. 12-15 are plainly objectionable in that they directly contradict the
Court’s order holding that discovery requests “relating to sustainability should be
narrowed to . . . relate to dolphin harm and/or dolphin mortality.” Duggan Dkt. No.
74.

        RFA Nos. 17-18 are plainly objectionable in light of Plaintiffs’ repeated
representations and the Court’s repeated recognition that the allegations in this Action
do not relate to compliance with the DPCIA. Further, the impact of any particular
input cost on the price of a finished product is a complex economic question that
defies a simple admission or denial.




www.pillsburylaw.com
                                                                          4838-8915-7586.v1
